Citation Nr: 1635869	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-27 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left clavicle surgical scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Roggenkamp, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1966 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran testified at a videoconference hearing in June 2016 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in June 2016 that he underwent a reevaluation of his entire left shoulder, including the scar at issue, at a VA facility within a window of approximately one to two years prior.  The most recent VA medical evidence associated with the claims file is from 2012.  Therefore, a remand is necessary in order to obtain the most recent VA medical records.

Additionally, the Veteran described "fluid" coming from his scar once or twice a month.  The Veteran's most recent VA examination from August 2012 does not address the nature of any "fluid" seeping from the scar.  Therefore, a new VA examination is necessary to determine the severity of the Veteran's condition, and in particular, to address his contentions.

Accordingly, the case is REMANDED for the following action:

1. Any pertinent VA or other inpatient or outpatient treatment records dated since 2012, particularly from the Jackson VA Medical Center and the Greenville Community-Based Outpatient Clinic should be obtained and incorporated in the claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter schedule the Veteran for a VA dermatology examination to determine the current nature and severity of his left clavicle surgical scar.  The claims file, to include all VBMS and Virtual VA files, as well as a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran is to be asked to provide a complete medical history regarding his left shoulder disorders.  In addition to assessing the nature and extent of any left clavicle scar, the examiner is to address whether the scar shows evidence of "leakage."  If so, the examiner must opine whether the "leakage" is indicative of a more severe disorder involving the scar itself, or any underlying disorder.  [N.B.  The appellant is also service connected for post operative residuals of a resection of the medial half of the left clavicle due to a sternoclavicular separation.]  The examiner must offer an opinion addressing the nature of any functional impairment caused by the scar.  A complete rationale must be provided for any opinions expressed.

3. After the development requested has been completed, the RO should review the examination report and the medical opinion to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once. 

4. When the development requested has been completed, the issue should be readjudicated by the RO on the basis of additional evidence. If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




